a

 

FILED Cagertne8-mj-0O4036-BPG Document1 Filed 12/11/19 Page 1 of 6
LOGGED RECEIVED
19-4036 8PG

 

 

DEC 14 201

FINE @4806

DEPUTY AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR AN ARREST WARRANT

1, Specia! Agent Johann Schlager, your Affiant, being first duly sworn, hereby depose

and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent with the Department of Homeland Security, United States
Secret Service (USSS) and am an investigator or law enforcement officer within the meaning of
18 U.S.C. § 2510 (7): that is, an officer of the United States Government empowered by law to
conduct investigations of and to make arrests for offenses enumerated in 18 U.S.C. § 3056. Your
Affiant, Johann Schlager, has been a sworn member of the USSS since 2017, and has been assigned
to the Criminal Squad of the Baltimore Field Office since May of 2019. |

2, During my tenure as a Special Agent, | have conducted and participated in
numerous investigations of criminal activity, including, but not limited to, the investigation of
counterfeiting U.S. currency, threats against the President as well as other USSS protectees, and
fraud cases threatening the financial infrastructure of the United States. During the investigation
of these cases, ] have executed or participated in the execution of numerous search warrants, and
seized evidence of these violations. I am responsible for investigations involving fraud and
counterfeiting that occur in the District of Maryland. Your affiant has received training at the
United States Secret Service, James J. Rowley Training Center, Beltsville, Maryland and the
Federal Law Enforcement Training Center, Glynco, Georgia in the matters of counterfeiting U.S.

currency, threat cases against public officials, credit card fraud, bank fraud, and identity theft.
Case 1:19-mj-04036-BPG Document1 Filed 12/11/19 Page 2 of 6

19-4036 BPG

3. Asa federal agent, your affiant is authorized to investigate violations of laws of the
United States and is a law enforcement officer with the authority to execute warrants issued under
the authority of the United States.

4. The statements contained in this affidavit are based on my personal knowledge or
from information that I have learned in the course of my investigation, including information from
financial institutions, witnesses, and others participating in the investigation.

STATEMENT OF PROBABLE CAUSE

5. On September 4, 2019, Detective (Det.) Kropff of the Laurel Police Department
(LPD), Laurel Maryland, provided your Affiant with details of an investigation regarding a Jason
Evans, who was identified as a suspect in a fraud attempt reported to Det. Kropff’s office on
August 6, 2019. On the same date, Officer Hayden of the LPD responded to conduct interviews
at Capital One Bank located at 1025 Washington Boulevard, Laurel, MD.

6. Officer Hayden met with Capital One Branch Manager, Franklin Djisam, who
advised an individual “JM,” later identified as Jason Evans, came into the bank requesting a cash
advance in the amount of $14,400.00 from a Capital One Spark Business Visa Card, account
ending 2349. Capital One’s Bank policy states identification must be presented at the time a
card is used. Mr. Evans provided a Pennsylvania Driver’s License bearing the name “JM”, a date
of birth in the year 1979 and license number ending 170. In addition, the subject presented a
Capital One Spark Business Visa Card bearing the name “JM” upon the front, and account
number ending 2349. This card was presented to be used for a cash advance. Mr. Djisam
attested that the transaction was being processed until the bank’s computer system began having
technical difficulties, delaying the transaction. Mr. Evans was instructed to wait until the system

computer’s reboot but Mr. Evans left without explanation, leaving behind the Pennsylvania
Case 1:19-mj-04036-BPG Document1 Filed 12/11/19 Page 3 of 6
19-4036 8PG
Driver’s License and Capital One Bank Card. Mr, Djisam said he was contacted subsequently by
Capital One Card Services, which advised that the transaction was not approved due to the card
being fraudulent.

7. Det. Kropff investigated the account used in the attempted transaction. According
to Capital One, the account ending 2349 was opened online on June 29, 2019. The identifiers
used to open the account included the full name of “JM,” JM’s date of birth in the year 1947 and
his social security number ending 7832.

8. Det. Kropff further investigated the bank surveillance footage as well as
background checks utilizing law enforcement databases and a motor vehicle administration
query based upon the information provided on the Pennsylvania Driver’s License. The
investigative searches of JM initially yielded no results; however, further extensive investigation
of the social security number used to open the account revealed an individual with those
identifiers currently residing in Guam. The name, exact date of birth and exact social security
number of JM were used in the opening of Capital One account ending 2349. Det. Kropff
contacted JM in Guam and confirmed his identity via phone and JM stated he has never been to
Maryland nor has a Capital One Bank Account. JM also confirmed that he does not know Mr.
Evans and did not authorize anyone to use his information.

9. Surveillance footage was processed through numerous law enforcement databases
and open source websites, and a subject by the name Jason Evans matched the suspect in Capital
One Bank. Facial features and physical features of Mr. Evans are extremely similar to the
_ features of the subject conducting the transaction on August 6, 2019.

10. Further, when a law enforcement alert was issued to try and identify the

individual, Det. Sillaman of the Anne Arundel Police Department, Anne Arundel County,

|
Case 1:19-mj-04036-BPG Document1 Filed 12/11/19 Page 4 of 6

19-4036 BRG
Maryland contacted Det. Kropff and advised that he recognized the suspect as Jason Christian
Evans from a previous fraud investigation. Det. Sillamn further reported that on July 30, 2019,
Mr. Evans obtained $14,400.00 from the Capital One Business Spark Card ending 2349 at the
Capital One Bank located at 7937 Ritchie Highway, Glen Burnie, Maryland. Surveillance
footage and investigation also confirmed Mr. Evans was responsible for this transaction.

11. In addition, investigators learned that on July 31, 2019, charges were made on the
Capital One Business Spark Card ending 2349 at the Apple Annapolis store located at 1735
Annapolis Mall, Annapolis, Maryland. Upon further investigation, surveillance footage revealed
Mr. Evans was responsible for this transaction as well as others. In several of the surveillance
videos Mr. Evans was wearing a distinctive green t-shirt with distinct markings.

12. On August 23, 2019, Anne Arundel Police obtained a state search warrant, which
was signed by the Honorable Ronald Silkworth of the Circuit Court of Anne Arundel County.
The warrant authorized the search of Mr. Evans’s residence and automobile and was executed on
August 26, 2019. Located in the residence was a card reader/writer, a credit card embosser, a
computer, four additional fake identifications bearing Mr. Evans’s picture but the PII of other
individuals, opened and unopened mail addressed to other individuals (sometimes at other
addresses), tax and social security documents for other people, mortgage documents belonging to
other people, numerous credit cards (many counterfeit), a cell phone and the distinctive green
shirt that Mr. Evans was seen wearing in various surveillance videos. There was also a business
card for Absolute Home Mortgage Corp., Jason Evans, Account Executive. Located in the
automobile was a second credit card embosser as well as a counterfeit social security number

card with the name from one of the counterfeit identifications.
Case 1:19-mj-04036-BPG Document 1 Filed 12/11/19 Page 5 of 6

9-403 6 epg

13. Subsequently separate search warrants were obtained for the telephone and
laptop, which were then searched forensically. Among the items recovered were credit card
dumps, instant messages about purchases of credit card dumps, scripts and other information
about “scrambling” credit card numbers (generating numbers using an algorithm).

14. Capital One Bank is insured by-the Federal Deposit Insurance Corporation and is
headquartered in Virginia.

15. During the course of the investigation your Affiant learned that Jason Evans is
currently on supervised release after serving a 48 month federal sentence for Conspiracy to

Commit Bank Fraud and Aggravated Identity Theft.

CONCLUSION
Based upon the foregoing facts and upon Affiant’s training and experience, there is
probable cause to believe that Mr. Evans has engaged in bank fraud in violation of Title 18
U.S.C. § 1344; fraud in connection with identification documents in violation of Title 18 U.S.C.
§ 1028(a)(3); social security number fraud in violation of Title 42 U.S.C. §408(a)(7); and
aggravated identity theft in violation of Title 18 U.S.C. § 1028A. I respectfully ask that a
criminal complaint be approved by this Court and a warrant issued for the arrest of Jason

Christian Evans.

Respectfully submitted,

     

Schlager, Special
United States Secret Service
Case P19-m}-04036-BPG rogers % Biegg2/11/19 Page 6 of 6

Subscribed and sworn to before me by said Affiant on this the 11th day of December, 2019.

Beth P. Gesner
United States Magistrate Judge

District of Maryland
